Citation Nr: 0700249	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Samuel S. Tumey, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1962 with three years of prior service.   

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the issue of entitlement to TDIU must be 
remanded to the RO for additional action.

A claim for TDIU may be referred to the Compensation and 
Pension Service when a veteran does not meet the percentage 
standards of 38 C.F.R. § 4.16(a) but is otherwise 
unemployable due to service-connected disabilities.  38 
C.F.R. § 4.16(b) (2006).

In this case, 1999 to 2003 tax forms from the veteran's 
business show that wage costs had increased, supporting (to a 
degree) his contentions that he had been forced to hire 
additional employees due to his own inability to work. 

The report of a May 2002 VA examination provides that during 
the last two years, the veteran had been forced to cut back 
on the amount of work that he did secondary to severe pain in 
his feet.  The veteran did have significant findings to 
explain his inability to stand on his feet.  After extended 
standing or walking, the veteran would have significant 
amount of pain, especially in the first MP joint bilaterally.  
Then, he would be unable to bear weight and therefore would 
have to be off his feet.  

The report of an August 2003 VA examination provides a 
pertinent impression of moderate metatarsalgia of both feet.  
The veteran did have a chronic condition which would keep him 
from doing activities in which there had to be extended 
walking or standing, secondary to pain in the feet.  

The report of a September 2004 VA examination provides, in 
pertinent part, an impression of ventral abdominal hernia.  
The examiner stated that the veteran could not do any 
occupational activities that would require lifting, carrying 
or climbing.  The report also provides an impression of 
metatarsalgia of the first metatarsophalangeal joint 
bilaterally, pes planus and hallux valgus.  The examiner 
noted that the veteran did have a condition of the feet which 
would prevent him from being able to do occupational or 
recreational work that required extended standing or walking.  
It would not be expedient to retrain the veteran at his 
present age into some other activity that would not require 
extended standing or walking, lifting, or carrying.  The type 
of work the veteran was presently doing was the only thing 
that his experience allowed him to do efficiently.  To have 
to retrain in a job that would only be sedentary would not be 
prudent.  

Based on the above, the Board finds that this evidence 
reflects the type of situation that warrants consideration of 
an extra-schedular evaluation under 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b).  The case must be remanded to the RO so that it 
may refer these claims to the Compensation and Pension 
Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  As provided by 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b) (2006), the RO 
should refer the appeal to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration on the issue 
of entitlement to TDIU.

2.  After receiving a response from the 
Director, Compensation and Pension 
Service, the RO should undertake any 
adjudicative action necessary.  If the 
disposition of the issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


